IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00383-CV

FLORIDA METAL PRODUCTS, INC.
AND FLAMCO OF TEXAS, INC.,
                                                            Appellants
v.

DANNY KREDER,
                                                            Appellee



                           From the 170th District Court
                             McLennan County, Texas
                            Trial Court No. 2018-2088-4


             ORDER OF REFERRAL TO MEDIATION


      The Legislature has provided for the resolution of disputes through alternative

dispute resolution (ADR) procedures. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 154.001-

154.073 (West 2019). The policy behind ADR is stated in the statute: “It is the policy of

this state to encourage the peaceable resolution of disputes … and the early settlement of

pending litigation through voluntary settlement procedures.” Id. § 154.002. Mediation

is a form of ADR. Mediation is a mandatory but non-binding settlement conference,
conducted with the assistance of a mediator. Mediation is private, confidential, and

privileged.

        We find that, not only this appeal, but also the underlying case in this appeal, trial

court cause number 2018-2088-4, are appropriate for mediation. See id. § 154.021(a); 10TH

TEX. APP. (WACO) LOC. R. 9. Accordingly, we refer both this appeal and the underlying

case, trial court cause number 2018-2088-4, to mediation.1

        The Court assigns the Honorable Wanda McKee Fowler as the mediator. Her

address and phone number are as follows:

                 Honorable Wanda McKee Fowler
                 Wright Close & Barger, LLP
                 One Riverway, Suite 2200
                 Houston, Texas 77056
                 (713) 572-4321
                 fowler@wrightclosebarger.com

        Mediation must occur within sixty days after the date of this order; however, it is

left to the parties and the mediator to agree on the location of the mediation.

        No less than seven calendar days before the first scheduled mediation session,

each party must provide the mediator and all other parties with an information sheet

setting forth the party’s positions about the issues that need to be resolved. At or before

the first session, all parties must produce all information necessary for the mediator to




        1  We note that, pursuant to Texas Civil Practice and Remedies Code section 51.014(a)(12) and (b),
the trial and all other proceedings are stayed pending resolution of this appeal.

Fl. Metal Prods., Inc.,et al. v. Kreder                                                            Page 2
understand the issues presented. The mediator may require any party to supplement the

information required by this Order.

        Named parties must be present during the entire mediation process, and each

corporate party must be represented by a corporate employee, officer, or agent with

authority to bind the corporate party to settlement.

        Immediately after mediation, the mediator must advise this Court, in writing, only

that the case did or did not settle and the amount of the mediator’s fee paid by each party.

The mediator’s fee will be taxed as costs. Unless the mediator agrees to mediate without

fee, the mediator must negotiate a reasonable fee with the parties, and the parties must

each pay the agreed-upon fee directly to the mediator.

        Failure or refusal to attend the mediation as scheduled may result in the

imposition of sanctions, as permitted by law.

        Any objection to this Order must be filed with this Court and served upon all

parties within ten days after the date of this Order, or it is waived.

        We refer this appeal and the underlying case, trial court cause number 2018-2088-

4, to mediation.2

        The appeal and all appellate deadlines are suspended as of the date of this Order.




        2Nothing herein should be construed as an all or nothing requirement regarding the mediation.
The mediator and parties should endeavor to resolve the entire proceeding, but a resolution of any issue in
the appeal or the underlying proceeding is within the scope of this referral.

Fl. Metal Prods., Inc.,et al. v. Kreder                                                             Page 3
The suspension of the appeal is automatically lifted when the mediator's report to the

Court is received. If the matter is not resolved at mediation, any deadline that began to

run and had not expired by the date of this Order will begin anew as of the date the

mediator's report to the Court is received. Any document filed by a party after the date

of this Order and prior to the filing of the mediator's report will be deemed filed on the

same day, but after, the mediator's report is received.




                                             PER CURIAM

Before Chief Justice Gray,
    Justice Davis, and
    Justice Neill
Order issued and filed January 22, 2020
[RWO]




Fl. Metal Prods., Inc.,et al. v. Kreder                                             Page 4